Filed 11/20/15 In re Layla R. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re LAYLA R. et al., Persons Coming                                   B262784
Under the Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. DK09274)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

v.

A.G.,

         Defendant and Appellant.


         APPEAL from a judgment and an order of the Superior Court of Los Angeles
County, Marilyn Kading Martinez, Referee. Affirmed.


         Claire Abrams for Defendant and Appellant.


         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Peter Ferrera, Principal Deputy County Counsel, for Plaintiff and
Respondent.
                                            _____________________
                                     INTRODUCTION
       Mother A.G. appeals from the juvenile court’s judgment finding jurisdiction under
Welfare and Institutions Code1 section 300 and dispositional order under section 361
removing her five-year-old daughter, Layla, and two-year-old son, Caden, from her
custody. We affirm because the jurisdictional finding and the dispositional order were
supported by substantial evidence that Mother’s participation in a conspiracy to smuggle
narcotics to her gang-member boyfriend, who was incarcerated in county jail on murder
charges, and Mother’s egregiously poor judgment endangered the children and placed
them at substantial risk of harm. Short of removal from Mother’s custody, there were no
reasonable means to avert harm to the children.
                   FACTS AND PROCEDURAL BACKGROUND
       Mother has a five-year-old daughter, Layla, and a two-year-old son, Caden. The
whereabouts of Layla’s presumed father, Jesse R., and Caden’s alleged father, Hector G.,
are unknown. Neither father has been involved in the children’s lives. At the time Los
Angeles County Department of Children and Family Services (DCFS) became involved
in this case, Mother lived in a one-room studio apartment with the maternal great-
grandparents and the two children.
       On January 21, 2015, the Los Angeles Police Department arrested Mother and
charged her with criminal conspiracy under Penal Code section 182(a)(1). Law
enforcement recorded Mother on the phone with her then-incarcerated boyfriend, Travis,
conspiring to smuggle drugs into and sell drugs in the county jail. Travis, an active
Reseda gang member, was in custody on a murder charge. Mother dated Travis
intermittently since high school, and was dating him steadily for about seven months
before his arrest on the murder charges. By that point in time, Mother had instructed
Layla to call Travis “Daddy,” and Mother had “Travis” tattooed on her left arm.
       Although Mother denied any knowledge regarding the basis for her arrest to a
DCFS social worker, Mother later admitted to the police that she: paid four hundred

1
       All subsequent statutory references are to the Welfare and Institutions Code.


                                             2
dollars to purchase heroin to smuggle into her jailed boyfriend, stored the narcotics in her
purse, and gave the drugs to Travis’ mother to deliver to the jail. Mother stated that
Travis promised that he would send Mother the proceeds from the sale of these narcotics,
but Mother had not received any money. Mother’s bank accounts and police recordings
of her conversations with Travis verified her admissions. In the recorded conversations,
Travis had asked Mother to provide narcotics for him to sell in the county jail, Mother
had reported to Travis that she had purchased narcotics for him and was planning on
obtaining more, and Mother had told Travis that the drugs were “in her purse.”
       When Mother was arrested, both children were taken into protective custody.
Mother was released on bail shortly thereafter. Several days later, on January 26, 2015,
the DCFS filed petitions pursuant to section 300, subdivisions (b) and (g) on the behalf of
Layla and Caden. The petitions alleged that the children had suffered or there was a
substantial risk that they would suffer serious physical harm as a result of (1) Mother’s
conspiracy to smuggle drugs and (2) the parents’ absence due in part to Mother’s arrest
and incarceration and in part to the fathers’ unknown whereabouts.
       Also on January 26, 2015, the juvenile court ordered the children detained from
Mother’s custody due to her conspiracy charges and the unknown whereabouts of the
fathers. Based on interviews with Mother, the maternal great grandmother, and law
enforcement, DCFS concluded that the children’s safety could not be ensured if they
were released to Mother. The juvenile court ordered DCFS to evaluate the maternal
grandparents for placement. On February 11, 2015, the juvenile court ordered the
children detained in the home of the maternal grandparents, who had previously lived
with and maintained a close relationship with the children.
       During its investigation, DCFS attempted to interview Mother regarding her
involvement in the drug smuggling conspiracy, but Mother declined to speak with the
social worker on the advice of her criminal defense attorney. DCFS based its
dependency case on the recorded telephone calls between Mother and Travis, statements
Mother made to police, other evidence obtained by police regarding Mother’s
involvement in the conspiracy, as well as DCFS interviews with the family.


                                             3
        At the March 12, 2015 jurisdiction and disposition hearing, Mother’s attorney
argued that DCFS failed to prove that the children were at risk of harm per subdivision
(b), or that Mother was currently incarcerated and incapable of providing the children
with care and supervision as required under subdivision (g). Mother argued that the
criminal allegations were not the same as a conviction and were insufficient to support
jurisdiction. Mother asserted that she was ready and willing to care for her children and
that they should be released to her.
        The juvenile court found jurisdiction under section 300, subdivision (b), finding
clear and convincing evidence that Mother conspired to smuggle narcotics into the county
jail to her boyfriend, who she knew was an active gang member accused of murder. The
court explained that it sustained jurisdiction under subdivision (b) based on Mother’s
extreme negligence in properly parenting her children. The court concluded that Mother
placed the welfare of an incarcerated gang-member boyfriend ahead of the interests of
her very young children, and found that Mother’s relationship with Travis and her
participation in the conspiracy placed her children at risk of harm or damage. The court
also found that short of removal from Mother’s custody, there was no reasonable means
of protecting the children from Mother’s poor judgment. The juvenile court noted that
there was no evidence that Mother had taken responsibility for her actions or understood
how “egregiously wrong” her actions had been. In addition, the juvenile court sustained
jurisdiction under subdivision (g) solely as to the children’s fathers because their
whereabouts were unknown.
        The court ordered the children to be removed from Mother and placed with the
maternal grandparents. The court ordered Mother to have monitored, regular visits and
be provided with reunification services. The court also ordered that Mother complete
parenting and individual counseling, verify a sober and stable lifestyle, submit to random
drug tests, and participate in a drug rehabilitation program if she missed or had a dirty
test.




                                              4
                                         DISCUSSION
       Mother appeals the court’s jurisdictional findings pursuant to section 300,
subdivisions (b) and (g), and dispositional order removing the children from her care.
1.     Standards of Review
       We review the juvenile court’s jurisdictional findings and disposition orders for
substantial evidence. (Los Angeles County Department. of Children & Family Services v.
Superior Court of Los Angeles County (2013) 215 Cal.App.4th 962, 966.) “Substantial
evidence is relevant evidence which adequately supports a conclusion; it is evidence
which is reasonable in nature, credible and of solid value.” (In re R.C. (2012)
210 Cal.App.4th 930, 941.) Although substantial evidence may consist of inferences, the
inferences must be logical, reasonable and supported by evidence; the inferences cannot
be the product of speculation or conjecture. (In re Savannah M. (2005) 131 Cal.App.4th
1387, 1393-94.) Conflicts in the evidence and reasonable inferences are resolved in favor
of the prevailing party. (In re Ricardo L. (2003) 109 Cal.App.4th 552, 564.) “[I]ssues of
fact and credibility are questions for the trier of fact.” (Ibid.) The juvenile determination
will not be disturbed unless it exceeds the bounds of reason. (Ibid.)
2.     The Jurisdictional Findings Were Supported by Substantial Evidence.
       Mother contends the evidence is insufficient to support the juvenile court’s
jurisdictional findings. We disagree and affirm its judgment pursuant to section 300,
subdivision (b).2 Under this provision, a child falls within the jurisdiction of the juvenile
court when “[t]he child has suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or inability of his . . . parent . . .
to adequately supervise or protect the child, or the willful or negligent failure of the


2
        “When a dependency petition alleges multiple grounds for its assertion that a
minor comes within the dependency court’s jurisdiction, a reviewing court can affirm the
juvenile court’s finding of jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by substantial evidence.” (In
re Alexis E. (2009) 171 Cal.App.4th 438, 451.) We thus solely review and affirm the
court’s jurisdiction over the children based on the court’s finding pursuant to section 300,
subdivision (b).

                                                 5
child’s parent . . . to adequately supervise or protect the child from the conduct of the
custodian with whom the child has been left, or by the willful or negligent failure of the
parent or guardian to provide the child with . . . shelter, . . . or by the inability of the
parent or guardian to provide regular care for the child due to the parent’s . . . substance
abuse.” (§ 300, subd. (b).) To find jurisdiction under section 300, subdivision (b) the
court must find (1) neglectful conduct by the parent, (2) causation, and (3) serious
physical harm or a substantial risk of serious harm to the children. (In re James R. (2009)
176 Cal.App.4th 129, 135.) “The third element ‘effectively requires a showing that at the
time of the jurisdictional hearing the child is at substantial risk of serious physical harm
in the future (e.g., evidence showing a substantial risk that past physical harm will
reoccur).’ [Citation.]” (Ibid.)
         Here, Mother took instructions from and agreed to assist an alleged murderer in a
plot to sell drugs within a correctional facility. Mother obtained money from her bank
account to purchase the drugs, purchased the narcotics from drug dealers on more than
one occasion, and stored heroin in her purse, likely in the presence of her children, prior
to conveying it to a third party. Mother’s criminal activity was not a brief lapse in
judgment. Mother’s admissions, recorded conversations, and bank statements establish
that she was a significant participant in inherently dangerous criminal activities with
people known to her to be dangerous. (See, e.g., People v. Bland (1995) 10 Cal.4th 991,
1005.)
         In addition, Mother’s involvement with Travis was not a momentary fling, and she
permitted his access to and encouraged his relationship with her children. Mother’s
affiliation with Travis went back years. Mother admitted he was an active member of the
Reseda gang and the evidence indicates that she had knowledge that he possessed drugs
when he was with her. Despite these obvious dangers, Mother continued to have a
relationship with Travis. Travis was so integral to Mother’s life that she instructed her
daughter Layla to call him “Daddy.” After Travis was arrested on murder charges,
Mother remained so committed to him that she participated in a criminal conspiracy to
smuggle drugs into jail for him. This relationship provided the juvenile court with ample


                                                6
reason beyond mere speculation to believe that Mother lacked the ability to protect and
exercise custody of her children in a safe manner.
       Mother asserts that the mere fact that she was arrested does not constitute
substantial evidence to support a finding that she posed substantial risk of serious harm to
her children. She cites in support of that contention In re Jesus M. (2015)
235°Cal.App.4th 104, 106. In that decision, the court concluded that substantial evidence
did not support jurisdiction based on stale incidents of father’s violation of a restraining
order. (Id. at p. 112 [“[W]e are repeatedly called on to review jurisdictional findings
where, as here, one parent has behaved badly, undeniably causing family trauma, but
presents no obvious threat to the children’s physical safety.”]) The In re Jesus M. court
described the father’s two instances of bad behavior, which occurred three years prior to
the dependency case, as “in the past.” (In re Jesus M., supra, 235 Cal.App.4th at p. 113.)
       In contrast, Mother’s criminal conduct and bad judgment at issue here are recent
and clearly pose a risk of harm to the children. Mother chose to repeatedly expose her
children to this dangerous individual and assist him in his criminal scheming. Mother
acted in clear disregard for her safety and in disregard of the well-being of her children.
At the time of the jurisdiction and dispositional hearing, Mother’s egregiously poor
judgment posed a substantial and present risk of danger to the children and evidenced that
she lacked the ability to make sound parenting choices due to her ongoing involvement
with Travis and his gang activities. (See In re N.M. (2011) 197 Cal.App.4th 159, 165
[The court need not wait until a child is seriously abused or injured to assume jurisdiction
and take the steps necessary to protect the child.].)
       We therefore conclude that substantial evidence supported the court’s finding of
jurisdiction pursuant to section 300, subdivision (b).
3.     Substantial Evidence Supports the Dispositional Order Removing the
Children
       Mother asserts that DCFS should not have removed Layla and Caden from her
care in rendering its dispositional order. Mother asserts that there were no reasonable



                                              7
efforts made by DCFS to prevent the children’s removal from her care, and that because
Mother was released on bail, the children would have been “safe and secure” with her.
       Under section 361, subdivision (c)(1) children may not be removed from their
parent’s home “unless the juvenile court finds clear and convincing evidence” of a
“substantial danger to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and there are no reasonable
means by which the minor’s physical health can be protected without removing the minor
from the minor’s parent’s or guardian’s physical custody.” “A removal order is proper if
it is based on proof of (1) parental inability to provide proper care for the minor and
(2) potential detriment to the minor if he or she remains with the parent.” (In re T.W.
(2013) 214 Cal.App.4th 1154, 1163.) Upon satisfying these prongs, the removal is
appropriate even if the parent is not dangerous and the minor at issue has not yet been
harmed. (Ibid.) “The focus of the statute is on averting harm to the child.” (Ibid.)
       The record fails to support Mother’s contentions. As explained at length above,
Mother demonstrated that she lacked the ability to make proper parenting choices and
exposed her children to danger through her romantic relationship and criminal
partnership with a drug-dealing active gang member, imprisoned on murder charges.
This is substantial evidence of Mother’s inability to provide proper care for the children
and that the children would likely suffer detriment if left in her care and subjected to her
poor judgment.
       To the extent that Mother asserts DCFS failed to engage in reasonable efforts to
keep the children in her care within the home she shared with the maternal great-
grandparents, we disagree. DCFS investigated this living situation and determined it to
be infeasible. The maternal great-grandparents expressly acknowledged that their single-
room studio apartment lacked sufficient space to house the children and Mother. Thus,
for practical reasons the children could not return to Mother’s care, even despite her
extremely poor judgment and criminal conduct, because Mother did not have appropriate
housing to accommodate the children.



                                              8
       We thus conclude that the juvenile court’s dispositional order removing the
children from Mother’s care was supported by substantial evidence.3




3
  To the extent that Mother asserts on appeal that the children ought not to have been
placed with maternal grandmother in Chowchilla, Mother did not object at trial to the
children’s placement there nor did she assert that it interfered with family reunification.
Mother solely argued that the children should have been returned to her care. As this
issue regarding the children’s placement with family in Chowchilla was not raised earlier,
it cannot be considered for the first time on appeal. (In re Casey D. (1999)
70 Cal.App.4th 38, 54 [The appropriateness of a child’s placement following a finding of
jurisdiction “is an intensely factual issue . . . ; it is not an issue which may be raised for
the first time on appeal.”].)

                                              9
                                    DISPOSITION
      The juvenile court’s judgment finding jurisdiction and dispositional order are
affirmed.


NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                JONES, J. *

We concur:




                    ALDRICH, Acting P. J.




                    LAVIN, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           10